ROBB, Associate Justice.
Appeal from Patent Office decision refusing to allow claims in appellant’s application for a patent involving a device comprising a compound reduction gearing, having means for supplying motive fluid to the meshing teeth of each gear to form a motor.
The case was pending in the Patent Office more than eight years and was very carefully considered by the various tribunals, each writing an opinion. After an adverse decision by the Board of Examiners in Chief, appellant canceled all the rejected claims and substituted others, which the Board refused to consider. On Appeal to the Commissioner, he ruled that “while these claims should have been presented to the examiner in order that his opinion as to them should be before the appellate tribunals, yet in view of the history of the case, these claims will be admitted and here considered.” After full consideration, the Commissioner disallowed, the substituted claims.
We have carefully examined the Commissioner’s decision in the light of appellant’s argument and brief, and are convinced of its correctness. We therefore affirm the decision, without a restatement of reasons. Af.firmed.